*182Upon Petitions for Reargument
On July 12, 1974, the following opinion was filed:
Per Curiam.
Petitioner Theresa M. O’Rourke fully accepts the decision that Minn. St. 487.89 is constitutional and by petition for reargument urges only that leave to appeal should be granted to resolve an important issue of law deemed to be of first impression in this state. Leave to appeal is for that reason now granted in Nos. 44565 and 44575.
However, the petition for rehearing filed by the plaintiff in No. 44622 is denied since the petitioner raises only questions of fact which have been fully developed and reviewed in the lower courts.
Mr. Chief Justice Knutson, following oral argument, retired as chief justice and therefore withdrew from consideration or decision of these cases.